department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date o f f i c e o f t h e c h i e f c o u n s e l number release date conex-141796-10 uil the honorable geoff davis u s house of representatives washington dc dear mr davis i am responding to your letter dated date about the proposed_regulations for the deduction and capitalization of expenditures related to tangible_property reg-168745-03 you are concerned that the regulations if finalized may impose a significant compliance burden on the textile rental services industry by requiring companies to track and account for numerous small dollar items you request that the department of treasury and the irs retain the de_minimis_rule in the proposed_regulations that relieves taxpayers from the requirement of capitalizing certain property that costs dollar_figure or less you ask that the irs and the department of treasury modify the rule so that taxpayers are not required to track these small dollar items in determining whether they meet certain limitations on the rule thank you for forwarding your suggestions we have received numerous comments on the proposed_regulations including several letters from the uniform and textile services industry expressing concerns similar to yours we recognize the concerns raised by the industry and are carefully considering all of the comments as we revise the proposed_regulations for final publication i hope this information is helpful if we can assist you further please contact me or ----- ----------------------at --------------------- sincerely andrew j keyso deputy associate chief_counsel office of associate chief_counsel income_tax accounting
